Citation Nr: 1327626	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  05-41 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for schizophrenia prior to January 6, 2009.  

2.  Entitlement to an evaluation in excess of 70 percent for schizophrenia from January 6, 2009, to December 29, 2011.  

3.  Entitlement to an evaluation in excess of 100 percent for schizophrenia from December 30, 2011.  

4.  Entitlement to a separate evaluation for service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to April 1968. 

These matters before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2009, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

At the January 2009 hearing, the Veteran submitted additional evidence in support of his claims which was accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2012).  

In June 2010, the Board, in pertinent part, increased the evaluation for the Veteran's service-connected schizophrenia to 70 percent and denied his claim to establish service connection for PTSD.  

The Board's partial grant of the Veteran's schizophrenia claim was implemented by the VA Appeals Management Center (AMC) in an August 2010 rating decision; a 70 percent evaluation was assigned, effective from January 6, 2009.  As such, "staged" ratings have been created.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In passing, the Board notes that the effective date of this increase was assigned by the AMC in the August 2010 rating decision rather than by the Board, and the Veteran has not expressed disagreement with the effective date of the increase as assigned by the AMC.  As the increase did not constitute a full grant of the benefits sought, the Veteran's claim for an increased evaluation remains in appellate status for the entirety of the appeal period.  AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

Thereafter, the Veteran appealed specific portions of the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 Order, the Court vacated the portions of the Board's June 2010 decision which denied entitlement to an evaluation in excess of 70 percent for service-connected schizophrenia and denied his claim to establish service connection for PTSD and remanded the case to the Board for development consistent with the parties' January 2011 Joint Motion for Remand (Joint Motion).

The Board subsequently remanded the case in December 2011 for further development consistent with the Court-adopted JMR.  

In a July 2012 rating decision, the AMC increased the Veteran's evaluation for his service-connected schizophrenia from 70 percent to 100 percent, effective from December 30, 2011.  As such, the evaluation for the Veteran's service-connected schizophrenia has been staged further, and the issue has been recharacterized as stated on the title page.  See Hart, supra.  The Veteran's claims were subsequently returned to the Board.  

In March 2013, the Board remanded the Veteran's claims, again, for further evidentiary development.  

In a May 2013 supplemental statement of the case, the Veteran's schizophrenia claim was readjudicated and the assigned staged evaluations for this disability were continued.  In a May 2013 rating decision, the AMC assigned a temporary 100 percent evaluation for schizophrenia necessitating inpatient VA care pursuant to 38 C.F.R. § 4.29 from September 16, 2007, to September 30, 2007.  Also, the AMC established service connection for PTSD and, noting that assigning a separate evaluation for this disability would constitute pyramiding in light of the fact that the Veteran is in receipt of an evaluation for schizophrenia, recharacterized the Veteran's service-connected acquired psychiatric disability as "paranoid schizophrenia with PTSD."  In the body of this rating decision, the AMC stated that the grant of service connection for PTSD was a full grant of the benefits on appeal.  

The Veteran's claims have been returned to the Board and, in light of above, the Board has recharacterized the Veteran's claims as on the title page.  

Additional Note

In the June 2010 decision, the Board noted that, in Rice v. Shinseki, the Court held that a claim for a total evaluation based on unemployability due to service-connected disabilities (TDIU) cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  

The Board noted that the Veteran's TDIU claim was denied in the currently appealed rating decision issued in June 2005; however, the Veteran did not initiate an appeal with respect to the denial of this claim.  He and his wife testified credibly in January 2009 that the Veteran was not employable by reason of his service-connected schizophrenia.  In light of Rice, and because it appears that the Veteran had been advised of what is required to substantiate a TDIU claim, the claim was remanded for further development and adjudication.

In July 2010 and September 2010, the AMC sent the Veteran letters which notified him that his TDIU claim was being developed; however, the claim remains unadjudicated by the AMC or RO.  

The Veteran's TDIU claim precedes his 100 percent disability rating and that this total schedular award is subject to future revision.  Hence, the issue of entitlement to TDIU remains on appeal for the period prior to the assignment of a total schedular rating.  In light of above, the claim is still in Remand status and is not before the Board at this time.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board concludes that, the Veteran's claims must be remanded again in order to ensure due as well as substantial compliance with the Board's prior remand instructions.  

In the March 2013 remand, the Board noted that, in addition to schizophrenia (for which service connection had already been established), various acquired psychiatric disabilities had been diagnosed during the pendency of the appeal.  Accordingly, the Board instructed that an opinion should be sought which differentiated between the symptoms associated with the Veteran's variously-diagnosed acquired psychiatric disabilities so that any such disability or disabilities deemed to be service-connected could be appropriately evaluated.  The Veteran was provided a VA examination in May 2013 and the report has been associated with the claims file.  

As noted above, in the May 2013 rating decision, the AMC established service connection for PTSD and evaluated this disability with his service-connected schizophrenia as not to violate VA's anti-pyramiding policy as per 38 C.F.R. § 4.14 (2012) and the Court's holding in Esteban v. Brown, 6 Vet. App. 259 (1994).  Because of these determinations, the Board concludes that, for the reasons explained below, the Board concludes that portions of the May 2013 examination, to include the examiner's opinions, are inadequate for the purpose of adjudicating the Veteran's claims.  
Initially, the Board concludes that the May 2013 examiner's opinion addressing which of the Veteran's psychiatric symptoms are attributable to which acquired psychiatric disability or disabilities is unclear.  Specifically, from the examiner's opinion, the Board is unable to discern which of the Veteran's psychiatric symptoms are due solely to his PTSD, which are due solely to his schizophrenia, and which are co-morbid.  Further, the examiner's opinion addressing this point was offered without rationale or explanation concerning the Veteran's extensive history of treatment for schizophrenia, during which time, all of his psychiatric symptoms were attributed to this disability rather than PTSD - a diagnosis which was not mentioned in the medical evidence until much later.  Also, while the examiner provided a diagnosis of PTSD, there is no statement concerning the date of onset of this disability.  For these reasons, the Board concludes that the May 2013 VA examination in inadequate, and thus, the Board's March 2013 remand directives have not been substantially completed and another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with a remand is not discretionary; if the RO fails to comply with the terms thereof, another remand for corrective action is required.)

On remand, these points must be addressed in an addendum opinion so that the Veteran's schizophrenia and PTSD may be properly evaluated, whether together or separately.  

In a July 2013 statement, the Veteran's representative noted that the Veteran's PTSD and schizophrenia were assigned a single evaluation by the AMC and asserted that, if there was medical evidence which differentiated between symptoms attributable, solely, to his PTSD and/or schizophrenia, separate evaluations for these disabilities could be assigned without violating VA's anti-pyramiding policy.  However, a separate rating for distinct psychiatric disabilities can be warranted if separate and distinct symptoms can be attributed to separate and distinct disabilities.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the AMC noted that the grant of service connection for PTSD was considered to be a full grant of the benefits on appeal, essentially, this July 2013 statement is a notice of disagreement (NOD) with the assigned evaluation for the Veteran's PTSD.  To that extent, the downstream issue remains in appellate status and is appropriately listed on the title page of this decision.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The filing of an NOD places a claim in appellate status.  38 C.F.R. § 19.9 (2012).  Therefore, the failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2012); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of remanding this issue is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the claim should be returned to the Board only if the veteran perfects his appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  

Because the issues remanded by the Board will, ultimately, be evaluated based on the application of the Rating Schedule to the Veteran's psychiatric symptoms attributable to schizophrenia, PTSD, or both, the Board notes that the issue are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the VA clinician who conducted the May 2013 VA examination.  After another review of the complete record, the examiner must address the following:  

a.  Provide an approximate date of onset for the Veteran's PTSD.  

b.  Provide accurate and fully descriptive assessments of the frequency, manifestations and severity of the psychiatric symptoms.  

c.  For each psychiatric symptom identified, provide an opinion concerning whether such is (i) attributable solely to schizophrenia, (ii) solely to PTSD, or (iii) whether such a differentiation cannot be made (a co-morbid symptom).  

d.  The VA examiner should provide an opinion as to the Veteran's GAF score due (i) solely to schizophrenia, (ii) solely to PTSD, and (iii) due to PTSD and schizophrenia (if necessary).  

If it is not possible to make the above distinctions, the VA examiner should state so and indicate the reasons why such distinctions could not be made.  

2.  Provide the Veteran and his representative a statement of the case (SOC) addressing the issue of entitlement to a separate evaluation for service connection for PTSD.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The RO/AMC should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these issues following the issuance of the SOC unless he perfects his appeal.
3.  Thereafter, readjudicate the Veteran's claim for an increased evaluation for schizophrenia (to include PTSD if it is determined that a separate evaluation for such is not appropriate in the above-ordered SOC) in light of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


